Name: Decision No 1/87 of the EEC-Israel Cooperation Council of 11 December 1987 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  Asia and Oceania
 Date Published: 1987-12-31

 Avis juridique important|21987D1231(01)Decision No 1/87 of the EEC-Israel Cooperation Council of 11 December 1987 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products and methods of administrative cooperation Official Journal L 397 , 31/12/1987 P. 0002 Finnish special edition: Chapter 11 Volume 13 P. 0228 Swedish special edition: Chapter 11 Volume 13 P. 0228 DECISION N ° 1/87 OF THE EEC-ISRAEL COOPERATION COUNCILof 11 December 1987again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE COOPERATION COUNCIL, Having regard to the Agreement between the European Economic Community and the State of Israel, signed in Brussels on 11 May 1975, Having regard to the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter called 'the Protocol', and in particular Article 25 thereof, Whereas the equivalent value of the ECU in certain national currencies on 1 October 1986 was less than the corresponding value on 1 October 1984; whereas the automatic change in the base date laid down in Decision N ° 1/81 of the Cooperation Council would, in the case of conversion into the national currencies concerned, have the effect of reducing the limits which permit the presentation of simplified documentary evidence; whereas, in order to avoid this effect, it is necessary to increase such limits expressed in ECU, HAS DECIDED AS FOLLOWS: Article 1The Protocol is hereby amended as follows: 1. in the second subparagraph of Article 6 (1), '2 355 ECU' is replaced by '2 590 ECU'; 2. in Article 17 (2), '165 ECU' is replaced by '180 ECU' and '470 ECU' by '515 ECU'. Article 2This Decision shall enter into force on 1 January 1988. Done at Brussels, 11 December 1987. For the Cooperation CouncilThe PresidentJ. E. LARSEN